  Case 19-35969-KRH           Doc 30    Filed 01/27/20 Entered 01/27/20 09:00:36            Desc Main
                                       Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   (Richmond Division)


In Re:                                        )
                                              )
         John L. Holt III                     )              Case No. 19-35969-KRH
                                              )              Chapter 7
                                              )
                                              )
                Debtor.                       )
                                              )
         Bayview Loan Servicing               )
                                              )
                        Movant                )
                                              )
                        v.                    )
                                              )
         John L. Holt, III                    )
                                              )
                Respondent.                   )


   DEBTOR’S OBJECTION TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW the Debtor, John L. Holt, III (the “Debtor”), by the undersigned counsel,

and hereby objects to Movant’s Motion for Relief from the Automatic Stay and in support

thereof states as follows:


         1.     Debtor filed this Chapter 7 case on November 13, 2019.


         2.     For several months prior to filing and during the pendency of the bankruptcy,

                Debtor has been negotiating a modification with the Movant.


         3.     Debtor is close to reaching a resolution and requests more time to do so.


         4.     The Chapter 7 Trustee has not abandoned the property as of this date.
  Case 19-35969-KRH        Doc 30     Filed 01/27/20 Entered 01/27/20 09:00:36          Desc Main
                                     Document      Page 2 of 3



       5.    Debtor, through counsel, just received a notice that effective February 1, 2020

             Movant will no longer be the loan servicer on this loan.


       6.    As a result, by the time the hearing is conducted, the Movant will no longer be the

             proper party in interest.


             WHEREFORE, Respondent respectfully requests this Court to deny Movant’s

             Motion for Relief for the Automatic Stay.


Date: January 24, 2020                     Respectfully Submitted,



                                           _______/S/_Dawn C. Stewart___
                                           Dawn C. Stewart, Esq.
                                           The Stewart Law Firm, PLLC
                                           1600 N. Oak St.
                                           Suite 1216
                                           Arlington, VA 22209
                                           (202) 276-9264 (phone)
                                           (202) 521-0616 (fax)
                                           Counsel for the Debtor




                                                  2
Case 19-35969-KRH      Doc 30     Filed 01/27/20 Entered 01/27/20 09:00:36           Desc Main
                                 Document      Page 3 of 3




                            CERTIFICATE OF SERVICE

          The undersigned attorney certifies that on January 24, 2020 I served a copy of the

   above Objection by electronic means through this Court’s ECF system on:

   Office of the US Trustee

   Chapter 7 Trustee

   Counsel for the Movant



                                               _/s/ Dawn C. Stewart_
                                               Dawn C. Stewart, Esq.




                                              3
